Exhibit 10.9
 
SECURED NON-NEGOTIABLE NON-INTEREST BEARING INSTALLMENT PROMISSORY NOTE
 
August 28, 2009
$225,000.00
 

For value received, the undersigned IP Global Investors Ltd. (the “Maker”),
promises to pay to DANIEL KLAUS, an individual with an address c/o Music Nation
LLC, 455 Broadway, New York, New York 10013 (the “Payee”), in lawful money of
the United States, the principal sum of TWO HUNDRED AND TWENTY FIVE THOUSAND
DOLLARS ($225,000) as follows:  This Note shall not bear interest.
 
1.           Payments.  This Note shall be paid in five (5) equal installments
of FORTY FIVE THOUSAND DOLLARS ($45,000) each (each an “Installment” and
collectively the “Installments”).  Each Installment shall be paid on or before
the last calendar day of each successive month, commencing August 31, 2009 and
ending December 31, 2009.  All Installments are to be made by wire transfer of
immediately available funds to accounts designated by Payee. Without affecting
the liability of Maker, Payee may, without notice, renew or extend the time for
payment or accept partial payments.  Maker hereby waives presentment, demand,
protest or notice of intention to accelerate.
 
2.           Security.  Maker’s obligations under this Note are secured by a
pledge and assignment to  Payee of up to 1,000,000 Founders Shares of FUND.COM,
INC. formerly owned by  Payee and sold to Maker pursuant to a Stock Purchase,
Stock Redemption and Option Agreement dated of even date herewith (the
“Agreement”); which pledge and assignment is evidenced by a Pledge Agreement,
dated of even date between Maker and Payee (the “Pledge Agreement”).  All of the
terms and conditions of the Agreement are incorporated herein by this reference,
and all capitalized terms not separately defined in this Note shall have the
same meanings as defined in the Agreement.
 
3.           Amendment and Governing Law.  This Note shall not be extended,
discharged, terminated or modified orally or by any act or failure to act on the
part of Maker or Payee but only by an agreement in writing intended for that
specific purpose and signed by the party against whom enforcement of any
modification, termination, discharge or extension  is sought.  This Note shall
be governed by and construed, interpreted and enforced in accordance with the
internal law of the State of New York, without regard to principles of conflict
of laws.
 
4.           Event of Default.  An “Event of Default” shall exist if any of the
following conditions or events shall occur and be continuing:


a.           Maker shall fail to pay in full any Installment within thirty (30)
calendar days after the due date of such Installment;


b.           Maker defaults in the performance of or compliance with its
Obligations under the Pledge Agreement and such default has not been cured for
thirty (30) calendar days after written notice of default is given to Maker; or


c.           Any representation or warranty made by or on behalf of Maker or
Payee in the Pledge Agreement proves to have been false or incorrect in any
material respect on the date as of which made, and such condition has not been
cured for thirty (30) calendar days after written notice of default is given to
the other party;
 
 
 

--------------------------------------------------------------------------------

 
 
d.           Maker or any subsidiary of Maker shall (i) commence, or there shall
be commenced against it under any applicable bankruptcy or insolvency laws as
now or hereafter in effect or any successor thereto, any bankruptcy, insolvency
or other proceeding which remains undismissed for a period of sixty-one (61)
days; (ii) fail to pay, or shall state that is unable to pay, or shall be unable
to pay, its debts generally as they become due; (iii)  call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts;  (iv)file, or consent by answer or otherwise to the filing against it
of, a petition for relief or reorganization or arrangement or any other petition
in bankruptcy, for liquidation or to take advantage of any bankruptcy,
insolvency, reorganization, moratorium or other similar law of any jurisdiction,
(v) make an assignment for the benefit of its creditors, (vi) consent to the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, (vii) be adjudicated as insolvent or to be liquidated, or (viii) by
any act or failure to act,  take or expressly indicate its consent to, approval
of, or acquiescence in any of the  foregoing; or


e.           A court or governmental authority of competent jurisdiction enters
an order appointing, without consent by Maker, a custodian, receiver, trustee or
other officer with similar powers with respect to it or any subsidiary of Maker
or  with respect to any substantial part of its property, or constituting an
order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of Maker or any subsidiary of Maker, or any such
petition shall be filed against such party and such petition shall not be
dismissed within sixty-one (61 days.


5.           Remedies Following an Event of Default.  Upon the occurrence of an
Event of Default, the entire balance of this Note shall become due and payable ,
provided, however,  this Note shall be subject to the remedies following an
Event of Default as set forth in the Pledge Agreement.
 
6.           No Assignment.  This Note is non-negotiable and may not be
assigned.
 
7.           Fees and Costs. If any proceeding is brought to enforce this Note,
then the prevailing party shall be entitled to recover the reasonable costs,
including without limitation, attorneys’ fees and costs, court costs incurred by
such party, inclusive of all appeals.
 
8.           Time of the Essence. Time shall be of the essence in performance of
all obligations of the Maker under this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
MAKER, BY EXECUTION AND DELIVERY OF THE THIS NOTE, CONSENTS IN EACH ACTION OR
OTHER LEGAL PROCEEDING COMMENCED BY LENDER ARISING OUT OF OR OTHERWISE RELATING
TO THIS NOTE OR ANY OTHER AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
TO THE NONEXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE
STATE OF NEW YORK, WAIVES PERSONAL SERVICE OF PROCESS AND AGREES THAT SERVICE OF
PROCESS MAY BE EFFECTED BY LENDER BY REGISTERED MAIL TO MAKER AT THE ADDRESS SET
FORTH HEREIN OR IN ANY MANNER ALLOWED BY THE BOROUGH OF MANHATTAN, CITY OF NEW
YORK, STATE OF NEW YORK OR THE FEDERAL LAWS OF THE UNITED STATES.  MAKER WAIVES
ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR OTHER LEGAL
PROCEEDING.
 
MAKER, BY EXECUTION AND DELIVERY OF THIS NOTE, AND LENDER, BY ACCEPTANCE HEREOF,
EACH HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS NOTE OR ANY OTHER AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH.
 
MAKER:


IP GLOBAL INVESTORS LTD.




By: /s/ Meghann McEnroe_______________
Meghann McEnroe, Chief Executive Officer
 
 
 